Citation Nr: 0405497	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-16 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from October 1977 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the RO that denied a claim of entitlement to service 
connection for hepatitis C.  By rating action of January 
2003, the RO confirmed the denial of service connection for 
hepatitis C.


REMAND

In this case, the veteran claims that he first contracted the 
hepatitis C viral infection as a result of working in a high-
risk environment as a hospital corpsman while working in 
labor and delivery and while cleaning operating rooms during 
service.  He also claims that he was poked by needles during 
service and now suffers from residuals of hepatitis C.  He 
also contends that he has some liver damage due to hepatitis 
C, and continues to suffer from flare-ups of hepatitis C.
 
The veteran's service medical records are negative for any 
references or findings pertaining to hepatitis C.  Post-
service VA outpatient treatment reports show that, in March 
1999, an assessment of chronic hepatitis C was provided.  In 
September 2002, an assessment of hepatitis C/liver panel 
normal was provided.  The remaining VA treatment records, 
dated from March 1998 to March 2003, do not indicate that the 
veteran currently has disability due to hepatitis C, but that 
he has hepatitis C that is in remission.  

The RO determined that the veteran's hepatitis C was 
effectively treated and that he no longer has it.  
Nevertheless, the Board finds that further development of the 
medical opinion evidence is appropriate.  Because the veteran 
was thought to have "chronic" hepatitis C at one point, and 
because there is a high percentage of those who are acutely 
infected with hepatitis C virus that become chronically 
infected (even when liver enzyme studies return to normal), 
the Board finds that a medical opinion is required to fulfill 
VA's duty to assist.  Therefore, a remand is required to 
obtain one.  38 C.F.R. § 19.9 (2003).

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied to the extent required by law.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The appellant should be 
specifically told of what is yet required 
of him to substantiate his claim of 
entitlement to service connection for 
hepatitis C, and of the information or 
evidence that VA will yet obtain with 
respect to his claim.  38 C.F.R. § 3.159 
(2003).  He should be specifically 
informed that he should submit any 
evidence in his possession that pertains 
to the claim on appeal.  Id.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for hepatitis C from the time of its 
first detection by any care provider.  
The RO should ensure that all pertinent 
records of private or VA treatment are 
procured for review.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  After obtaining all available 
evidence, the RO should schedule the 
veteran for a VA examination by a 
specialist in liver diseases to determine 
the likely onset of any chronic hepatitis 
C infection.  The claims file, along with 
all additional evidence obtained pursuant 
to the instructions above, must be made 
available to and reviewed by the 
examiner.  

The examiner should determine the 
nature and etiology of any currently 
diagnosed hepatitis C infection.  
All necessary tests and studies 
should be performed.  Necessary 
diagnostic tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  After 
obtaining a detailed history, and 
examining the veteran, the examiner 
should review the record and 
indicate whether the veteran 
currently suffers from hepatitis C 
infection or residuals therefrom.  
(The examiner should note the March 
1999 VA assessment of "chronic" 
hepatitis C and remaining VA 
treatment records reflecting that 
hepatitis C is in remission.  The 
examiner should indicate whether the 
available record reflects laboratory 
and clinical findings sufficient to 
conclude that the veteran has 
acquired a chronic infection.)  It 
is requested that the examiner 
discuss the prior medical evidence 
regarding the veteran's claimed 
hepatitis C and reconcile any 
contradictory evidence, such as 
laboratory studies, diagnoses, etc.  
The examiner should render an 
opinion as to the most likely cause 
and date of onset of the condition.  
The examiner should also provide an 
opinion regarding the medical 
probability that, when the veteran 
served as a hospital corpsman in 
service, he acquired hepatitis C 
viral infection.  The examiner 
should also indicate which risk 
factor, if any, is the most likely 
cause of any current disability.  If 
the physician cannot determine if 
one risk factor is more likely than 
another to be the cause, the 
examiner should so state, and this 
conclusion should be explained in 
detail.  The rationale for the 
examiner's opinions should be set 
forth in detail.  

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the implementing 
regulations of the Veterans Claims 
Assistance Act of 2000.

6.  Thereafter, the RO re-adjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the statement 
of the case was issued in June 2003.  
38 C.F.R. § 19.31 (2003).  The veteran 
and his representative should be afforded 
an opportunity to respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

